Citation Nr: 1703285	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  07-07 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 (West 2014).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1940 to May 1945 and from October 1948 to December 1963.  He died on September [redacted], 2005.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In March 2009, the Board denied the issue on appeal as well as the issue of entitlement to DIC pursuant to 38 U.S.C.A. § 1318 (West 2014).  The Appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2010 Memorandum Decision, the Court affirmed the part of the Board's March 2009 decision denying entitlement to DIC pursuant to 38 U.S.C.A. § 1318 but specifically set aside and remanded the issue of entitlement to DIC under 38 U.S.C.A. § 1151 for further development and adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Appellant if further action is required.


REMAND

In May 2011, the Board remanded the issue on appeal for further development.  Unfortunately, upon review, further development is necessary prior to adjudicating the issue on the merits.  In the October 2010 Memorandum Decision, the Court found the Board erred in failing to adequately address all of the allegedly negligent actions of VA employees that may have resulted in the Veteran's death.  Specifically, the Court found the Board failed to adequately discuss 1) the possibly fatal effects of improper catheterization resulting in recurring staph infections and 2) orders to take the Veteran off his blood pressure medication days prior to his death.  In this respect, the Board finds medical opinions provided in August 2011 and June 2015 adequately address the issue of whether the Veteran's death was due to, the result of, or was hastened by the VA physician's decision to temporarily stop the Veteran's blood pressure medications.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

However, review of the record does not reflect an adequate medical opinion concerning whether any VA medical care involving the Veteran's catheterization caused or hastened the Veteran's death.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 (2015).  Here, treatment records indicate that VA physicians were at least partially involved with treating the Veteran's urinary problems via catheterization.  As such, the Board finds remand is warranted to obtain an additional medical opinion addressing this allegation prior to making a decision on the appeal.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the Veteran's electronic file to an appropriate examiner to determine whether improper care on the part of VA in connection with the Veteran's catheterization caused and/or contributed to his death.  Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's death was due to, the result of, or was hastened by any care on the part of VA in connection with the Veteran's catheterization and any resulting recurrent staph infections.  

If, and only if, the examiner finds it is at least as likely as not that the Veteran's death was related to VA care in connection with the Veteran's catheterization, then the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that this treatment was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.  

If, and only if, the examiner finds this treatment was not due to the fault or negligence of VA, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's death was due to an event that was not reasonably foreseeable.  When answering the question, the examiner should not focus on whether the event was actually foreseen but should instead address whether a reasonable medical practitioner would have foreseen the event.

In formulating the opinions, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed. 

2. Thereafter, re-adjudicate the claim of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151.  If the benefit sought on appeal remains denied, provide the Appellant and her representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


